Mr. Justice Clark
delivered the opinion of the court, January 4th, 1886.
This suit was brought against George Noble for an individual indebtedness, which it was averred he contracted under the name of George Noble & Co. It was unimportant, perhaps, what was the precise name under which he was doing business at the time, whether as George Noble & Co., or Noble & Co.; the suit was against George Noble, and it devolved upon him, in his affidavit, “to state specifically and at length,” such facts as would relieve him from responsibility for the claim.
The affidavit to be effective, must disclose a state of facts sufficient to exhibit the elements of a substantial defence; the facts should not be set forth in any equivocal or evasive manner, but with reasonable precision, so that the plaintiff may be accurately advised of the true nature of the defence, if any exists'.
An affidavit must set forth facts specifically; mere general denials, or general averments, which involve questions of law as well as of fact, are insufficient. The several averments that the defendant “ has a just, full, and legal defence,” that he “is not .legally indebted to the plaintiff in any sum of money whatever,” that he “is not legally bound and cannot be held liable,” are, therefore, by reason of their generality, when not connected with specific facts, insufficient to prevent *71judgment. The original affidavit was, we think, clearly insufficient.
But if the facts set forth in the original and the supplemental affidavits taken together are true, and we must assume that they are, a substantial defence is stated. They are, it is true, not set forth with that degree of precision and skill which is to be commended, but with sufficient clearness, we think, to serve the purposes of the rule.
The defendant sajrn substantially, that he never did business, nor was member of any firm known as George Noble & Co.; that there is no such firm; that at the time the debt in suit was contracted, his wife, Maiw Emma Noble, carried on the said business, in the name of Noble & Co., under a certain deed of trust which he calls a “ Patterson deed of trust,” and that she, and no other person, was interested in the firm, and no person was associated with her; that -he did not purchase the goods for himself, as charged against him, but that the plaintiff well knew of the trust at the time, and that the affiant was acting as her agent under the deed..
Now it was only necessary for the defendant to develop a valid prima facie defence; the case was not required to be presented in all its varied aspects, in chief and in rebuttal, in the affidavit of defence. Nor was it required that the defendant should state the manner in which the facts would be proved, or the evidence by which they would be established: Kaufman v. Cooper Iron Co., 9 Out. 537. He does state that his wife conducted the business under a certain deed of trust, which it was undoubtedly competent for her to do; that he was her agent only, which he had a right to be ; and that the plaintiff knew not only of the trust, but of the agency at the time. Now this we think, if trne, was a valid defence, because in that case the goods were sold to the wife upon the credit of the trust, through the mere agency of the husband, and not to the husband or upon his credit. This was certainly sufficient, if established, to overcome the prima facie case, made by the affidavit of claim, and to send the case to a jury.
The judgment is reversed, and a procedendo awarded.